ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Mazza on 03/15/2022.

Claims 1-2, 8-11 and 14 have been amended to:

1.	(Currently Amended) A portable, autonomous hand-washing station 
	a cabinet supporting a sink and a faucet, wherein the cabinet includes 
	wherein the control box includes a source of power, a liquid heater, and a water pump with associated tubing;
	wherein the control box is, without requiring tools, readily, manually detachable from the cabinet by loosening one or more tightening mechanisms that allow , and then pulling up on the control 
	wherein the control box, without requiring tools, may be readily replaced with a new control box such that is connected to the cabinet[[,]] by dropping in the new control box so that the new control box 
	wherein the station is wheeled and transportable, and may be moved and then rigidly stationed in position.

2.	(Currently Amended) The portable, autonomous hand-washing station of Claim 1, wherein the [[a]] faucet is attached to the control box, and the control box contains one or more batteries, 

8.	(Currently Amended) The portable, autonomous hand-washing station of Claim 1, wherein the control box carries tubing connections for attaching tubing configured to communicate 

storage tank comprising fresh water 

10.	(Currently Amended) The portable, autonomous hand-washing station of Claim 1, wherein a length of time that liquid is dispensed from the faucet may be automatically controlled using electronic controls located 

11.	(Currently Amended) The portable, autonomous hand-washing station of Claim 2, wherein the one or more batteries may be recharged using a battery recharger 

14.	(Currently Amended) The portable, autonomous hand-washing station of Claim 1, wherein the tubing associated with the water pump is replaced when the control box is replaced with the new control box .

Reasons for Allowance
Claims 1-2 and 4-14 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claim. In particular the prior art does not teach the configuration of the readily, manually detachable control box including each of a source of power, a liquid heater, and a water pump with associated tubing, with respect to the one or more tightening mechanisms that, without requiring tools, allow the control box to be rigidly connected to the cabinet in combination with the other claim limitations.
The closest prior art of record is that of US 6173458 B1 (Maddux), such that Maddux teaches a comparable wheeled, portable hand-washing station, said station comprising a cabinet that comprises a control box that includes each of a source of power, a liquid heater, and a water pump with associated tubing, and configured such that the control box may be, without requiring tools, removed from the cabinet and/or station.
However, the control box per Maddux is configured as a liftable/slidable rack that is connected (or situated with respect) to the cabinet in a substantially different manner (and at a substantially different location) as compared to that of the claimed invention, since the control box per Maddux does not include one or more tightening mechanisms that, without requiring tools, allow the control box to be rigidly connected to the cabinet in the manner claimed.
As such, the claimed invention may be regarded as a novel and inventive portable hand-washing station, such that said station enables the control box to be secured to (or removed from) the cabinet of the station in a distinct manner [e.g., via the one or more tightening mechanisms that allow the control box to be rigidly connected to the cabinet], and such that the control box components and/or the control functions concerning the control box components may be accessed in a distinct manner [e.g., the control box enables a distinct degree of accessibility to (or for) the control box and/or the components included with the control box].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747